
	

113 HRES 496 IH: Recognizing the importance of savings to financial security.
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 496
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Hinojosa (for himself and Mr. Stivers) submitted the following resolution; which was referred to the Committee on Financial Services
		
		RESOLUTION
		Recognizing the importance of savings to financial security.
	
	
		Whereas financial security is one of the most important issues for most Americans whether it
			 involves saving enough for their children’s college education, saving for
			 an unforeseen emergency, a house, or their retirement;
		Whereas personal savings as a percentage of disposable income reached a 12-month average of 4.5
			 percent in 2013, according to Bureau of Economic Analysis data;
		Whereas student loans outstanding have reached over one trillion dollars, and are hindering young
			 people across America from purchasing their first home;
		Whereas 49.5 percent of American families reported they did not save in 2010, according to the 2012
			 Federal Reserve Board’s Survey of Consumer Finances, which also found that
			 less than half of the population has a savings account or one month of
			 savings or liquid assets;
		Whereas a 2013 Survey by the Employee Benefit Research Institute found that there are savers and spenders in all income classes and almost all have the ability to build wealth through contributions to a
			 workplace retirement program, building home equity, and other savings;
		Whereas older Americans are more likely to live within 200 percent of poverty than any other age
			 group, according to the 2010 Employee Benefit Research Institute’s
			 Databook, and more than 90 percent of the current elderly population
			 relies on Social Security for over three fourths of their annual income
			 according to a 2013 Social Security Administration report on Income of the
			 Elderly over Age 65, 2013, and the average savings of retirees remains at
			 $50,000 per according to the Employee Benefit Research Institute for 2012,
			 and the current financial crisis is draining those funds;
		Whereas America Saves, managed by the Consumer Federation of America, was established 13 years ago
			 as an annual nationwide campaign that encourages consumers, especially
			 lower-income households, to pledge to save and establish a personal
			 savings goal in an effort to build personal wealth and enhance financial
			 security;
		Whereas America Saves now has 53 local, State and national campaigns working with over 500
			 mainstream financial institutions which provide no-fee or low-fee,
			 low-opening balance savings accounts that allow small savers to achieve
			 success;
		Whereas government and non-government entities at the local, State and national levels organize
			 America Saves campaigns to encourage individuals to open a savings
			 account, participate in workplace retirement programs, and devise a
			 savings plan;
		Whereas according to the 2013 America Saves' Annual National Survey Assessing Household Savings, 54
			 percent of respondents said they “have a savings plan with specific
			 goals”, 43 percent said they “have a spending plan that allows you to save
			 enough money to achieve the goals of your saving plan”, 50 percent of
			 those not retired said they “save for retirement at work through a 401(k)
			 or other contributory plan”, and 49 percent know their net worth;
		Whereas over 1,000 local, State, and national organizations have motivated more than 145,000 people
			 to enroll as American Savers;
		Whereas over 2,000 local, State, and national organizations have motivated more than 350,000 people
			 to enroll as American Savers; and
		Whereas setting a savings goal, making a savings plan, and making savings automatic is the primary
			 focus for this year’s America Saves Week, a theme reflected in the work of the Financial and Economic Literacy Caucus, Federal agencies,
			 non-profits, community-based groups, private sector organizations: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)recognizes the importance of savings to financial security;
			(2)supports the goals and ideals of America Saves Week; and
			(3)requests that the President issue a proclamation calling on the Federal Government, States,
			 localities, schools, nonprofit organizations, businesses, other entities,
			 and the people of the United States to observe the week with appropriate
			 programs and activities with the goal of increasing the savings rates for
			 individuals of all ages and walks of life.
			
